An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy MacIntyre on 12 July 2022. Applicant agreed to amend the claims, as set forth below, to better align details of the force and resulting suction to draw a sample with the deformable wall of the sample chamber, rather than the protrusion element of claim 10.

The application has been amended as follows: 
Claim 1 was amended as follows:
1. An ingestible electronic device for collecting samples along a gastric-intestinal tract, the ingestible electronic device comprising: 
a housing; 
a cap connected to the housing and comprising a surface defining a sampling port; 
one or more sample collection chambers within the housing and configured to collect the gastric-intestinal samples, where [the one or more] each sample collection chamber[s] includes a wall which is mechanically deformable responsive to an applied force and provides suction to draw a sample into the chamber when the force is removed; 
a rotatable shaft disposed within the housing and is configured to rotate one of the cap or the one or more sample collection chambers; 
a motor connected to the rotatable shaft within the housing and configured to axially rotate the rotatable shaft; and 
a microcontroller configured to control the motor and rotatable shaft so as to selectively align the sampling port of the cap with at least one of the sample collection chambers, thereby exposing the at least one sample collection chamber to the gastric-intestinal tract for collection of one or more gastric-intestinal fluid samples.
Claim 10 was amended as follows:
10. The ingestible electronic device of Claim 1, wherein the rotatable shaft comprises a protrusion that is configured to provide the applied force [deform one or more of the one or more sample collection chambers so as to induce a negative vacuum effect with regard to the one or more sample collection chambers such to facilitate gastric-intestinal fluid sample collection].
Claim 34 was amended as follows:
34. An ingestible electronic device for collecting samples along a gastric-intestinal tract, the ingestible electronic device comprising: 
a housing; 
a cap connected to the housing and comprising a surface defining a sampling port; 
a rotatable shaft disposed within the housing; 
a motor connected to the rotatable shaft within the housing and configured to axially rotate the rotatable shaft; 
one or more mechanically deformable sample collection chambers within the housing and configured to collect the gastric-intestinal samples, wherein each sample 6TDM/kevcollection chamber of the one or more sample collection chambers includes a first end, a second end, and sidewalls connecting the first end and the second end, such that the first end is configured for exposure to the gastric-intestinal tract for sample collection, portions of the side walls are mechanically deformable responsive to an applied force and provides suction to draw a sample into the chamber when the force is removed, and the second end and sidewalls are covered by an impervious polymer; 
a microcontroller configured to control the motor and rotatable shaft so as to selectively align the sampling port of the cap with at least one of the sample collection chambers, thereby exposing the at least one sample collection chamber to the gastric-intestinal tract for collection of one or more gastric-intestinal fluid samples; and 
two or more batteries residing in the housing and configured to provide two disparate power sources, one each for the microcontroller and the motor.

The following is an examiner’s statement of reasons for allowance: Applicant cites several references related to ingestible fluid sampling devices. Of particular relevance, Amoako-Tuffour et el. (Figures 1 - 3) teach a device including sample chambers, a motor to position a cover/cap, and controller elements. Tang and Suzuki et al. teach other capsule medical device arrangements. Additionally, Iddan (USPGPub 2005/0272972) discloses that it was known to include a suction chamber in a sampling arrangement; however, Iddan indicates that a plunger is present in the chamber to create the suction. Jones et al. (USPGPub 2018/0168490 - Figures 69 - 79), like Iddan, teaches use of suction to retrieve a sample. However, while these references can use suction to draw a sample into the collector, none of the prior art teaches or suggests an ingestible sampling arrangement in which the collection chambers include a wall that is mechanically deformable responsive to an applied force and provides suction to draw a sample into the chamber when the force is removed, in combination with the other claimed elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791